 


113 HRES 116 IH: Expressing support for the designation of March 13 as “K–9 Veterans Day”, in order to recognize the service and improve the treatment of military working dogs.
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 116 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2013 
Mr. Peters of Michigan submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Expressing support for the designation of March 13 as K–9 Veterans Day, in order to recognize the service and improve the treatment of military working dogs. 
 
 
Whereas, on March 13, 1942, the Quartermaster Corps of the United States Army began training dogs for a newly established War Dog Program, or K–9 Corps;  
Whereas military working dogs and their handlers have served the United States since World War I in roles such as sentry duty, search and rescue, detection of explosives and narcotics, border protection, and other military and law enforcement duties;  
Whereas, in 1921, General John Pershing awarded a gold medal to Sgt. Stubby, a military working dog, and the dog visited the White House in 1921 to meet President Harding and in 1924 to meet President Coolidge;  
Whereas Chips, a German Shepherd-Collie-Siberian Husky who valiantly served with the Third Infantry Division during World War II, was awarded the Distinguished Service Cross, Silver Star, and Purple Heart for taking actions that saved lives in his unit;  
Whereas Chips’ awards were revoked due to Army policy;  
Whereas over 10,000 military working dogs were trained at War Dog Centers during World War II;  
Whereas Federal, State, and municipal law enforcement agencies utilize working dogs to achieve their missions and protect our communities;  
Whereas K–9 veterans have saved countless lives at home and abroad in service to United States military and law enforcement agencies;  
Whereas, today, over 2,300 military working dogs are deployed worldwide in support of the Global War on Terrorism;  
Whereas the United States has increasingly relied on military working dogs due to their unique skills and capabilities; and  
Whereas retired military working dogs have successfully transitioned to roles as pets and therapy dogs: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of K–9 Veterans Day; and 
(2)supports efforts to recognize the service of military working dogs and their handlers. 
 
